  Case: 1:15-cr-00756 Document #: 462 Filed: 10/14/20 Page 1 of 12 PageID #:9193




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                 )
  UNITED STATES OF AMERICA,                      )
                                                 )
                Plaintiff,                       )     No. 15 CR 756-2
                                                 )
           v.                                    )     Judge Virginia M. Kendall
                                                 )
  CHARLES FEARS,                                 )
                Defendant.                       )
                                                 )



                             MEMORANDUM OPINION AND ORDER

       Over two years after pleading guilty to sex trafficking charges and after receiving his

Probation Officer’s Report prior to sentencing, Defendant Fears seeks to withdraw his guilty plea

and to dismiss the indictment. (Dkts. 442, 445). Both motions are denied because during a

thorough and exhaustive change of plea hearing, Fears admitted under oath that he understood

the potential sentence, was working with his attorneys, and was prepared to proceed. Based on

crimes of violence of which he was convicted, Fears remains a danger to the community and

therefore his renewed motion for bond is also denied. (Dkt. 459).

                                        BACKGROUND

       In 2016, Charles Fears was indicted for conspiracy to engage in the sex trafficking of

minors and for sex trafficking adult and minor victims by force, fraud and coercion in violation of

18 U.S.C. §§ 1591(a)-(b) and § 1594. (Dkt. 51). On February 26, 2018, Fears pleaded guilty to a

superseding information that charged him with conspiracy to engage in sex trafficking of minors

and by force, fraud, and coercion, in violation of 18 U.S.C. § 1594(c) (Count One), and sex

trafficking of a minor, in violation of 18 U.S.C. § 1591(a) and (b)(2) (Count Two) pursuant to a

                                                1
  Case: 1:15-cr-00756 Document #: 462 Filed: 10/14/20 Page 2 of 12 PageID #:9194




plea agreement. (Dkt. 233). Fears, who has been represented by counsel throughout the entirety

of these proceedings, admitted in his plea agreement, that from about 2012 through in or about

2014, Fears and his co-defendant Samuel Nichols “operated a sex trafficking business through

which they used force, fraud, and coercion to cause females to engage in commercial sex acts and

then turn the proceeds over to Fears and Nichols. (Id. at 3–4). Fears further admitted in his plea

agreement that he and Nichols “had multiple females working for their sex trafficking business at

any given time, including minors.” (Id. at 4). The plea admitted that Fears and Nichols worked

together to recruit women for their sex trafficking business, including underage women. (Id.).

Fears and Nichols “made false promises to the females in order to recruit them, such as promising

to help them save money for an apartment or car, when in reality Fears and Nichols took nearly all

the money the females made from commercial sex acts.” (Id.).

       Fears admitted in his plea that he and Nichols “primarily operated their sex trafficking

activities out of motels in the Chicago area, where they lived with the females who worked with

them. The motels included national chains, such as the Red Roof Inn, Extended Stay and Motel 6.

Fears and Nichols used proceeds of the sex trafficking operation to pay for the motel rooms.” (Id.

at 4–5). Fears also admitted that he carried a gun while engaging in sex trafficking activities, and

that he and Nichols conducted sex trafficking activities out of strip clubs. (Id. at 5). Fears admitted

that he and Nichols used the proceeds of the sex trafficking to purchase alcohol and drugs to induce

the women to engage in commercial sex acts, and also used to proceeds to purchase supplies

including condoms, cellular phones, and hygiene products for the females. (Id.). Fears also

admitted that he and Nichols used the proceeds to fund their rap group, the Hit Squad. (Id.). Fears

admitted that he and Nichols advertised commercial sex acts through the website “Backpage.com.”




                                                  2
  Case: 1:15-cr-00756 Document #: 462 Filed: 10/14/20 Page 3 of 12 PageID #:9195




(Id.). Fears also admitted that he and Nichols “used violence and threats of violence against the

females who worked for them to cause them to engage in commercial sex acts.” (Id. at 6).

       Fears admitted to committing these and other acts in his plea agreement. In addition to

these facts, the plea agreement contained Sentencing Guidelines calculations. The agreement

included both the government’s and Fears anticipated appropriate Guidelines calculations. For

example, the agreement provided that:

       the government's position is that the anticipated offense level is 43, which, when combined
       with the anticipated criminal history category of II, results in an anticipated advisory
       sentencing guidelines range of life imprisonment, in addition to any supervised release,
       fine, and restitution the Court may impose. Defendant also acknowledges that he is subject
       to a statutory minimum sentence of 10 years 'imprisonment

(Dkt. 233 at 12). The parties agreed that the guidelines calculations in the agreement were

“preliminary in nature” and that “the Court ultimately determines the facts and law relevant to

sentencing, and that the Court’s determinations govern the final guideline calculation.” (Id. at 13).

The parties also agreed that: “Each party is free to recommend whatever sentence it deems

appropriate.” (Id. at 13). Fears acknowledged that “further review of the facts or applicable legal

principles may lead the government to conclude that different or additional guidelines provisions

apply in this case” and “that errors in applying or interpreting any of the sentencing guidelines

may be corrected by either party prior to sentencing.” (Id. at 12–13). Further, the agreement

states: “It is understood by the parties that the sentencing judge is neither a party to nor bound by

this Agreement and may impose a sentence up to the maximum penalties as set forth above.

Defendant further acknowledges that if the Court does not accept the sentencing recommendation

of the parties, defendant will have no right to withdraw his guilty plea.” (Id. at 13–14).

       The agreement states that “Defendant acknowledges that he has read this Agreement and

carefully reviewed each provision with his attorney. Defendant further acknowledges that he



                                                 3
  Case: 1:15-cr-00756 Document #: 462 Filed: 10/14/20 Page 4 of 12 PageID #:9196




understands and voluntarily accepts each and every term and condition of this Agreement,” and

Fears and his attorney, along with the government, signed the agreement. (Id. at 24).

       This Court also held a change of plea hearing. (Dkt. 232). The Court placed Fears under

oath and asked him questions regarding his competency, his representation, and finally the plea

agreement. At the hearing, Fears stated that he had reached the eleventh grade, that he had no

mental health conditions, that he did not take daily medications, and that he had not consumed

drugs or alcohol prior to the hearing. (Dkt. 337 at 4–6). Fears confirmed that he had read the plea

agreement and that he had discussed it with his attorney and asked his attorney questions, which

his attorney had answered. (Id. at 7, 9). The Court also asked whether Fears needed more time to

review the agreement, to which he responded that he had enough time and responded “Yes,” when

the Court asked, “So you feel ready to go forward this morning.” (Id. at 9–10). Fears confirmed

that he was pleading guilty voluntarily after consulting with his lawyers and that nobody was

forcing him to do so. (Id. at 10).

       At the hearing, the Court noted the disputed guidelines calculations and asked Fears, “Do

you understand that if the government were to win all of its guideline agreements, that they would

be arguing for a sentence of life in prison? Do you understand that?” (Id. at 13). Fears responded

that he understood. (Id.). The Court went on to explain, “Okay. Now, your attorney, of course,

is going to challenge that particular enhancement. And there is an agreement here that each side

can argue whatever sentence each side deems appropriate. So Mr. Clarke can argue anything that

is above 10 years and below life. Now the government has the same ability to do nothing more

than – nothing less than the 10 years and then up to life. Is that your understanding?” (Id. at 14).

Fears said, “Yes, I understand.” (Id.).




                                                 4
  Case: 1:15-cr-00756 Document #: 462 Filed: 10/14/20 Page 5 of 12 PageID #:9197




       The government read the factual basis for the plea, including the above-quoted language

regarding Fear’s conduct. (Id. at 21–25). The Court then asked Fears whether there was anything

in the facts recounted by the government that Fears disagreed with. (Id. at 25). Fears said “No,”

but the Court noted “You [Fears] seem to be pausing. So if there is, turn to Mr. Clarke, show him

what your concern is, and then we’ll come back and I’ll ask you the question again.” (Id. at 25–

26). The Court gave Fears time to confer with his attorney, which he did. (Id. at 26). When he

had finished conferring with his attorney, the Court asked again, “Anything you disagree with?”

Fears responded, “Yeah, I’m fine.” (Id.). Fears then pleaded guilty to Counts One and Two of the

superseding information and the Court accepted the plea. (Id.).

                                          DISCUSSION

       I.      Motion to Withdraw Plea

       Fears now seeks to withdraw his plea. “After a district court accepts a guilty plea, it may

allow a defendant to withdraw that plea before sentencing if he can show a ‘fair and just reason

for requesting the withdrawal.’” United States v. Redmond, 667 F.3d 863, 870 (7th Cir. 2012)

(quoting Fed. R. Crim P. 11(d)(2)(B)). “This includes when the plea was not entered into

voluntarily, knowingly, and intelligently, with sufficient awareness of the relevant circumstances

and likely consequences.” Id. (internal quotation marks omitted). “There is no absolute right to

withdraw a guilty plea,” and “[b]ecause the defendant’s statements given under oath during the

plea colloquy are presumed to be true, he bears a heavy burden of persuasion in showing that a

fair and just reason for withdrawing the guilty plea exists.” Id. (internal quotation marks omitted).

Courts do not look favorably on arguments for withdrawing a guilty plea that conflict with

statements made at the time the plea was entered. See United States v. Beck, 718 Fed. App’x. 429,




                                                 5
     Case: 1:15-cr-00756 Document #: 462 Filed: 10/14/20 Page 6 of 12 PageID #:9198




443 (7th Cir. 2017); United States v. Standiford, 148 F.3d 864, 868–69 (7th Cir. 1998) (A

defendant’s statements at a plea colloquy are presumed truthful).

           In his motion, Fears contends that he pleaded guilty due to ineffective assistance of counsel.

In particular, Fears writes that he pleaded guilty due to pressure placed on him by his attorney, Mr.

Clarke. (Dk. 442 at 3).              Fears writes that “Robert G. Clarke made many false promises to

Defendant to coerce the Defendant into signing the plea deal, one in particular being that they

would charge Defendants only with adults and that all the other counts [sic] go away and Defendant

will be out by age 30 and shall only be sentenced to his mandatory [sic] minimum of 10 years.”

(Id. at 3). Fears also claims that Mr. Clarke advised him that if he did not plead guilty, defendant

would surely be sentenced to over 25 years’ imprisonment. (Id. at 2). 1

           None of these assertions comport with the thorough change of plea hearing conducted by

the Court.          Of course, ineffective assistance of counsel “…can render a plea agreement

involuntary, and is therefore a valid basis for withdrawing a guilty plea,” but to show ineffective

assistance of counsel in this context, “a defendant must show that (1) the attorney’s performance

was objectively unreasonable; and (2) but for the attorney’s deficient performance, the defendant

would not have pled guilty.” United States v. Barr, 960 F.3d 906, 918 (internal quotations and

citations omitted); see also United States v. Harper, 934 F.3d 524, 529 (7th Cir. 2019) (“[A] plea,

even one that complies with Rule 11, cannot be ‘knowing and voluntary’ if it resulted from

ineffective assistance of counsel.              Thus, if the record shows that [the defendant] received

ineffective assistance of counsel, his admission of guilt does not bar him from withdrawing the

guilty plea.”). But here, the Court will not “upset a plea solely because of post hoc assertions




1
    Fears does not raise any claims that Marilyn Miller, the other counsel on his case, was ineffective.

                                                             6
  Case: 1:15-cr-00756 Document #: 462 Filed: 10/14/20 Page 7 of 12 PageID #:9199




from a defendant about how he would have pleaded but for his attorney’s deficiencies.” Barr, 960

F.3d at 918 (quoting Lee v. United States, 137 S. Ct. 1958, 1967 (2017)).

       The record repeatedly demonstrates that Fears did not raise any issues with Mr. Clarke’s

representation, that he had a clear understanding of the what the ultimate sentence could be, that

he understood which counts he was pleading guilty to, and there was no force or coercion that

made him enter the plea. Fear made statements under oath to the Court reflecting his voluntary

and knowing entry of the plea. Fears stated under oath that he had been having regular discussions

with his attorneys and that he was satisfied with his counsels’ representation. The Court asked

Fears, “Okay. Now, I’ve had many statuses. And Mr. Clarke and Ms. Miller have come regularly.

They have told me that they’re working through the discovery and that they’ve been speaking with

you. Have you been having regular discussions with them about your case?” Fears replied “Yes.”

The Court then asked: “Okay. Now, during the time that you’ve had these discussions, have they

explained to you the charges in the indictment?” Fears replied, “Yes. They have explained

everything to me, ma’am.” The Court asked, “And then did you ask them questions about the

things that they were providing you?” To which Fears responded, “Yes, I did. And Robert

actually, when I speak to him, he goes into the Ebonics of everything so I -- I understand.” The

Court then asked, “So he goes through, explains to you what each thing is?” Fears replied, “Yes.”

(Dkt. 337 at 6–7).

       Not only this, but Fears was asked if Mr. Clarke explained the sentencing guidelines to

him, to which he replied that Mr. Clarke had. (Id. at 9). The Court asked Fears, “Okay. And all

of the time that you’ve been working with Mr. Clarke and Ms. Miller, are you satisfied with their

performance with you?” Fears replied, “Yes, I’m satisfied.” The Court asked, “Okay. Satisfied




                                                7
  Case: 1:15-cr-00756 Document #: 462 Filed: 10/14/20 Page 8 of 12 PageID #:9200




that they’ve represented your best interests?” Fears replied, “Yes.” (Id.). Fears then said he

understood his plea agreement and did not need more time to review.

       Fears also stated under oath that he entered his plea voluntarily and that he was not under

any pressure. His argument that he was pressured is unsupported by the record. The Court asked

Fears, “[I]s anyone forcing you to go into this plea agreement and enter it today?” Fears replied,

“No.” The Court asked, “Is it your own personal decision to do that.” Fears replied, “Yes.” The

Court then asked, “And that’s after talking with Mr. Clarke and Ms. Miller.” Fears replied, “Yes.”

(Dkt. 327 at 10).

       The record is wholly devoid of any evidence to suggest that Mr. Clarke (or Ms. Miller) was

ineffective or that he pressured Fears to take the plea agreement. Fears had ample opportunity

before the Court to raise any concerns with Mr. Clarke’s representation or to express that his plea

was less than voluntary. See, e.g., United States v. Davey, 550 F.3d 653, 656-57 (7th Cir. 2008)

(record does not support defendant’s claim that his attorney was “ineffective because he pressured

[defendant] into pleading guilty based on a faulty assessment of the likely sentence” because

defendant testified at the hearing that he was satisfied with his attorney’s representation and that

no one had coerced his plea); United States v. Santos, 189 Fed. App’x 534, 536 (7th Cir. 2006)

(“To the extent [defendant] asserts that his attorney’s advice coerced his plea, thus rendering it

involuntary, this is belied by his own statement at the plea colloquy that no one forced, threatened,

or intimidated him into pleading guilty. . . . [D]efendant acknowledged throughout the colloquy

that he understood the consequences of pleading guilty; thus his attorney’s prediction that he would

be sentenced to a longer term if he went to trial does not render his plea unknowing or

involuntary.”).




                                                 8
  Case: 1:15-cr-00756 Document #: 462 Filed: 10/14/20 Page 9 of 12 PageID #:9201




       Next, Fears claims that he only pleaded guilty because Mr. Clarke made “false promises”

to him, that Mr. Clarke told him he would be sentenced to only 10 years’ imprisonment if he

pleaded guilty, and that Mr. Clarke told him that if he did not plead guilty, Fears would be

sentenced to over 25 years’ imprisonment are also completely unsupported by the record. (Dkt.

442 at 2–3). The Court thoroughly advised Fears of the statutory guidelines and the maximum

penalties while going through the plea agreement:

       “And I’m going to walk you through what the maximum penalties are for that. And in your
       plea agreement, if you’ve got it in front of you, it is – it’s on page 7. So it carries a
       maximum sentence of life imprisonment. And it also carries a maximum fine of $250,000.
       That’s to Count One. There’s also a term of supervised release of not more than five years.
       Count Two carries a maximum sentence of life, but it also has a statutory mandatory
       minimum sentence, which means I cannot go below that sentence. It’s ten years. Do you
       understand that?”

(Dkt. 327 at 8–9). Fears indicated that he understood these terms, as well as the additional terms

pertaining to restitution and the special assessment. (Id.). The Court also made sure that Fears

understood how the sentence would be calculated and imposed. (Id. at 13–14). “Other than his

own self-serving assertions, his motion lacks any proof that he did not understand his guilty plea

or that he was pressured into a guilty plea through false promises,” therefore Fears’s claims as to

false promises are meritless. United States v. Jones, 381 F.3d 615, 618-19 (7th Cir. 2004)

(conclusory claims made in a motion to withdraw plea was denied because it was contradicted by

statements made at the plea colloquy). The Court ensured that Fears understood the guidelines

and his possible sentencing and Fears indicated his full comprehension.

       Turning to Fear’s last claim that he should be permitted to withdraw his plea because he

pleaded “guilty out of pressure due to him having 30 out of the 90 required discovery discs in his

possession,” the record is devoid of any support for this statement. (Dkt. 442 at 2). Fears was

asked about his access to discovery materials and whether he had been having regular discussions



                                                9
  Case: 1:15-cr-00756 Document #: 462 Filed: 10/14/20 Page 10 of 12 PageID #:9202




with his attorneys on discovery and Fears did not raise any concerns. (Dkt. 327 at 6–7). This

claim is also undermined by the record.

          The Court can find no support that Fears’s guilty plea was involuntarily given or that his

counsel was so ineffective as to render his plea involuntarily given. Also, it is difficult to come

up with a motive on the part of his seasoned defense attorneys to coerce Fears into a guilty plea

when both attorneys were ready to proceed to trial up until the date of the plea. The Court had

afforded Fears two appointed attorneys due to the volume of the case and he admitted working

with them each time they visited. Fears’s allegations fail to satisfy the heavy burden of persuasion

to overcome the presumption of truth that attaches to his statements at the change of plea hearing.

See United States v. Graf, 827 F.3d 581, 584 (7th Cir. 2016) (“A defendant’s motion to withdraw

is unlikely to have merit if it seeks to dispute his sworn assurances to the court.”);United States v.

Messino, 55 F.3d 1241, 1248-49 (7th Cir. 1995) (“The district court is generally justified in

discrediting the proffered reasons for the motion to withdraw and holding the defendant to [his]

admissions at the Rule 11 hearing.”). Fears’s motion to withdraw his plea of guilty is therefore

denied.

          II.    Motion to Dismiss the Indictment

          Fears also moves to dismiss his indictment. (Dkt. 442, 445). This Court has already ruled

on Fears’s previous Motion to Dismiss the Indictment (Dkt. 143), stating that “An indictment

suffices if it: (1) adequately states all of the elements of the crime charged; (2) informs the

defendant of the nature of the charges so that he may prepare a defense; and (3) allows the

defendant to plead the judgment as a bar to any future prosecution for the same offense.” (Id. at 1

(citing United States v. Anderson, 280 F.3d 1121, 1124 (7th Cir. 2002)). Defendant’s counsel at

the time acknowledged that the indictment was an adequate charging document. (Id. at 1–2).



                                                  10
  Case: 1:15-cr-00756 Document #: 462 Filed: 10/14/20 Page 11 of 12 PageID #:9203




Defendant seeks to challenge the adequacy of the evidence presented to the grand jury and claims

the evidence was based on speculation and conjecture. But Fears’s arguments are conclusory,

speculative and wholly without support. The record once again belies this allegation because many

of the witnesses who testified at trial had testified in the grand jury and during the course of the

trial the transcripts of those witnesses were used during examination. Even assuming Fears’s

motion were based in fact, the Court can “dismiss the indictment only if it is established that the

violation substantially influenced the grand jury's decision to indict, or if there is grave doubt that

the decision to indict was free from the substantial influence of such violation.” U.S. v. Vincent,

416 F.3d 593, 600 (7th Cir. 2005). Fears cannot show either that the indictment was based on false

information, nor does he make any arguments that he was prejudiced by any allegedly false

information. Again, his counsel has already admitted that the indictment was sufficient. For the

reasons discussed in this Court’s earlier ruling, the Court denies Defendant’s Motion to Dismiss

the Indictments.

       III.    Restorative Motion for Bond

       Fears brings a Restorative Motion for Bond claiming that he is having difficulty

communicating with counsel while imprisoned and that he is at a heightened risk for a serious case

of COVID-19 because he has Chronic Obstructive Pulmonary Disorder (“COPD”). (Dkt. 459).

This Court previously denied Fears’s emergency motion for release. (Dkt. 432). The instant

motion is governed by the same statute as his emergency motion for release: 18 U.S.C. § 3143(a),

which governs release of a defendant between conviction and sentencing. Where a defendant has

been found guilty of a violation of 18 U.S.C. § 1591, and Fears has pled guilty to such a charge,

subsection (a)(2) provides that the court shall detain the defendant unless two conditions are

satisfied. 18 U.S.C. § 3143(a)(2). Release would require defendant to establish (1) “a substantial



                                                  11
    Case: 1:15-cr-00756 Document #: 462 Filed: 10/14/20 Page 12 of 12 PageID #:9204




likelihood that a motion for acquittal or new trial will be granted”; or (2) that the government seeks

“no sentence of imprisonment.” 18 U.S.C. § 3143(a)(2)(A)(i)-(ii). Second, if one of these two

prongs is met, the judicial offer must find “by clear and convincing evidence that the person is not

likely to flee or pose a danger to any other person or the community.” 18 U.S.C. § 3143(a)(2)(B).

For the reasons discussed in the Court’s denial of Fears emergency motion for release, the Court

denies his restorative motion for bond. 2

                                                 CONCLUSION

         Fears has failed to show that his plea was not made knowingly, intelligently, and

voluntarily. The Court therefore denies Defendant’s motion to withdraw his plea. [Dkts. 442,

445]. The Court also denies Defendant’s Restorative Motion for Bond. [Dkt. 459].




                                                                ____________________________________
                                                                Virginia M. Kendall
                                                                United States District Judge
Date: October 14, 2020




2
  In its denial of Fear’s Emergency Motion for Release, the Court stated as to the 18 U.S.C § 3143: “There is not a
likelihood that he would have his judgment reversed, he is facing a significant sentence and the Government is
seeking life in prison, and he is a danger to the community based on his previous convictions. The Court heard the
evidence of the trafficking organization at the trial of his CoDefendant and then at the Change of Plea Hearing for
Fears. That evidence includes incidents of trafficking in minors, physical abuse of victims, and the drugging of
victims to get them to perform sex acts with others. The latest charges to which Fears pled guilty occurred while he
was on release for promoting prostitution showing that he immediately went back to the same crimes while under a
court's order. Therefore, he is both a danger to the community from his actions and has shown a pattern now of
violating Court's orders. Fears mentions that he has bronchitis and is therefore at greater risk of contracting COVID-
19 than others in the facility; however, he fails to provide any support for that contention. (He is currently
represented by an attorney, but this motion was filed pro se.) It is true that the MCC has tested a number of detainees
in the last week who have tested positive for COVID-19. It is also true that the vast majority were asymptomatic and
had not complained of being ill. Of those who have been ill at the MCC, only seven have needed hospitalization to
date and of those seven, four have already been released and are recovering. There have been no deaths in the
facility from COVID-19 thankfully. This cannot be said for the outside community.”

                                                          12
